Exhibit 10.3

 



January __, 2018

 

FlexShopper, LLC

2700 N. Military Trail, Suite 200

Boca Raton, Florida 33431

 

Ladies and Gentlemen:

The purpose of this letter is to advise FlexShopper, LLC, a North Carolina
limited liability company (“Borrower”), that Lender hereby commits to provide to
Borrower $_________ of subordinated debt financing on the terms set forth in the
form of promissory note attached hereto as Exhibit A (the “Subordinated
Promissory Note”) and on the terms set forth herein. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Subordinated
Promissory Note.

Commitment. Lender’s commitment is subject only to the following conditions:

(1)              On or before _________ ___, 2018, Borrower shall have paid to
Lender a one-time commitment fee in an aggregate amount equal to $_______
(representing 1% of Lender’s aggregate commitment);

(2)              Lender’s commitment shall be available during the period
commencing on the date hereof and ending on July 31, 2018 (the “Commitment
Period”);

(3)              Lender’s commitment may be drawn by Borrower in one or more
advances (each, a “Subordinated Loan Advance”) by delivery of not less than two
(2) days’ prior notice to Lender, which notice shall specify the amount of the
Subordinated Loan Advance being requested and the proposed date therefor;

(4)              On or prior to the initial Subordinated Loan Advance, Borrower
shall have duly executed delivered to Lender a Subordinated Promissory Note;

(5)              Each Subordinated Loan Advance shall be in a minimum amount of
$500,000 (or, if less, the entire remaining available commitment); and

(6)              Borrower shall provide to Lender copies of the monthly covenant
reporting package delivered to, and notices of default received from, the lender
under Senior Credit Agreement. 

Notwithstanding anything to the contrary contained in any Subordinated
Promissory Note, (a) Lender shall be obligated to make Subordinated Loan
Advances to Borrower in an aggregate amount equal to $_________ (which shall
represent the Maximum Amount under (and as defined in) the Subordinated
Promissory Note) subject only to satisfaction of the conditions set forth in
this letter agreement and (b) repayment of Subordinated Loan Advances shall not
be demanded by Lender during the Commitment Period; provided, however, interest
at the default rate set forth in the Subordinated Promissory Note shall accrue
on all Subordinated Loan Advances at such times as interest at the Default
Interest Rate (as defined in the Senior Credit Agreement) is accruing on the
Senior Debt, it being agreed and understood that if interest at the default rate
is accruing on Subordinated Loan Advances pursuant to this proviso, no
additional default interest shall accrue pursuant to Section 8 of the
Subordinated Promissory Note.



 

 

 

Representations. Lender hereby represents and warrants that the following are
true and correct: (a) Lender is not acquiring the Subordinated Promissory Note
(or making any Subordinated Loan Advance) with a view to or for sale in
connection with any distribution thereof within the meaning of the Securities
Act of 1933, as amended, and (b) Lender (i) is an “accredited investor” as
defined in Rule 501 promulgated under the Securities Exchange Act of 1934, as
amended, and (ii) has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the prospective
investment in the Subordinated Promissory Note. Further, Lender is familiar with
the business and affairs of Borrower and its subsidiaries and has conducted such
due diligence as it has deemed necessary and desirable in making its investment
decision.

 

Miscellaneous.

Each party shall be responsible for its own fees and expenses, including,
without limitation, legal fees, incurred by it in connection with the
Subordinated Promissory Note and the Subordinated Loan Advances.

This letter agreement shall not be assignable by any party hereto without the
prior written consent of the other party hereto (and any purported assignment
without such consent shall be null and void), and is solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto. This letter
agreement may not be amended or waived except in a written instrument signed by
Borrower and Lender. The provisions of this letter agreement shall remain in
full force and effect following the making of all Subordinated Loan Advances. In
the event of any conflict between the terms and provisions of this letter
agreement and the terms and provisions of the Subordinated Promissory Note, the
terms and provisions of this letter agreement shall govern and control.

This letter agreement may be executed in counterparts, each of which shall be
deemed an original and all of which counterparts shall constitute one and the
same document. Delivery of an executed signature page of this letter agreement
by facsimile or electronic (including “PDF”) transmission shall be effective as
delivery of a manually executed counterpart hereof.



 

 

 

This letter agreement, and all matters relating hereto or thereto or arising
therefrom (whether sounding in contract law, tort law or otherwise), shall be
governed by, and shall be construed and enforced in accordance with, the laws of
the State of North Carolina, without regard to conflicts of laws principles.

Lender shall hold all non-public information regarding Borrower, its affiliates
and their businesses obtained by Lender confidential and shall not disclose such
information; provided, however, the foregoing shall not be construed to prohibit
the disclosure of any information that is or becomes publicly known or
information obtained by Lender from sources other than Borrower other than as a
result of a disclosure by the Lender known (or that should have reasonably been
known) to be in violation of this provision.

We are pleased to have been given the opportunity to assist you.

 

 

Sincerely,

_______________________________

By: ____________________________

Name: __________________________

Title: ___________________________

 



Acknowledged and Agreed:

 

FLEXSHOPPER, LLC

 

By: ___________________________

Name: _________________________

Title: __________________________

 

 

 

 

 

 

 

 

 



 

 

 

 

EXHIBIT A

 

FORM OF SUBORDINATED PROMISSORY NOTE

$___________ _______ __, ____

 

FOR VALUE RECEIVED, FlexShopper, LLC, a North Carolina limited liability company
(“Borrower”), hereby promises to pay to ______________, a _________________
(“Lender”), on demand, the principal sum of up to _______________ Dollars
($_________) (the “Maximum Amount”), or such lesser amount as shall have been
advanced and remain outstanding hereunder, together with interest thereon,
subject to the terms and conditions set forth in this Subordinated Promissory
Note (this “Note”).

1.    Payment of Principal and Interest.

(a)          Payments of principal and accrued interest on this Note shall be
due and payable upon thirty (30) days prior written notice by Lender to
Borrower.

(b)          The unpaid principal balance of this Note shall bear interest at a
rate equal to three percent (3.00%) per annum in excess of the non-default rate
of interest from time to time in effect under that certain Credit Agreement
dated as of March 6, 2015 among FlexShopper 2, LLC, as borrower, Wells Fargo
Bank, National Association, as paying agent, WE 2014-1, LLC, as administrative
agent (the “Administrative Agent”), and the lenders party thereto (as amended,
restated, supplemented or otherwise modified from time to time, the “Senior
Credit Agreement”) computed on the basis of a 360 day year.

(c)          The full remaining portion of all interest accruing on the unpaid
principal balance of this Note but not paid in cash pursuant to Section 1(b)
shall continue to accrue until the principal hereof and interest hereon shall
have been paid in full.

(d)          Borrower may prepay this Note in whole or in part at any time,
without premium or penalty.

(e)          All payments of principal and interest shall be made in lawful
money of the United States of America and shall be made to Lender at Lender’s
address set forth in Section 13 or at such other place as Lender may designate
to Borrower in writing.

(f)           Upon Borrower’s request, Lender may from time to time after the
date hereof advance additional amounts to Borrower up to the Maximum Amount and
subject to the other terms set forth herein. Lender shall make a notation on
Schedule A hereto of each advance made by Lender and of each prepayment or
repayment made by Borrower, which schedule shall be conclusive evidence of the
principal amount then outstanding hereunder, absent manifest error, subject to
the next sentence. In the event that the Lender fails to make a notation on
Schedule A, then the amount showing as owing from Borrower to Lender on the
books and records of the Lender shall be conclusive evidence of the principal
amount then outstanding hereunder, absent manifest error.



 

 

 

The principal amount of this Note at any time shall be equal to the aggregate
amount of all such loans and advances made to Borrower through such time
(including advances to pay interest hereon), less the aggregate amount of all
repayments of principal of this Note made by Borrower through such time.

2.            Security. As collateral security for the payment and satisfaction
of the unpaid principal balance of this Note and all interest accrued thereon,
and subject to the rights of the Senior Creditors as described in Section 12,
Borrower hereby grants to Lender a continuing, first-priority security interest
in and to all of the Collateral. The Collateral means each and all of the
following:

 

A.            the Accounts;

B.            the Equipment;

C.           the Inventory;

D.           the General Intangibles;

E.            the Negotiable Collateral;

F.            any money, deposit accounts or other assets of Borrower in which
Lender receives a security interest or which hereafter come into the possess
ion, custody or control of Lender;

G.           all Supporting Obligations;

H.           all Investment Property;

I.              all Letter of Credit Rights; and

J.            the proceeds of any of the foregoing, including, but not limited
to, proceeds of insurance covering the Collateral, or any portion thereof, and
any and all Accounts, Equipment, Inventory, General Intangibles, Negotiable
Collateral, the Investment Property, the Letter of Credit Rights, the Supporting
Obligations, money, deposit accounts or other tangible and intangible property
resulting from the sale or other disposition of the Collateral, or any portion
thereof or interest therein, and the proceeds thereof.

The capitalized terms used in the definition of the Collateral shall have the
meanings ascribed to them under the Uniform Commercial Code as adopted in the
State of North Carolina (the “UCC”).



 

 

 

3.            Representations and Warranties. Borrower hereby represents and
warrants to Lender that:

(a)          Borrower (i) is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of North Carolina,
(ii) has all requisite limited liability company power and authority to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently, or is currently proposed to be, engaged,
(iii) is duly qualified as a foreign entity, licensed and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except to
the extent that the failure to so qualify would not have a material adverse
effect on Borrower, and (iv) has the limited liability company power and
authority to execute, deliver and perform its obligations under this Note and to
borrow hereunder;

(b)          The execution, delivery and performance by Borrower of this Note
(i) has been duly authorized by all necessary action, (ii) do not and will not
contravene or violate the terms of its corporate constitutional documents or any
amendment thereto or any law applicable to Borrower or its assets, business or
properties, (iii) do not and will not (1) conflict with, contravene, result in
any violation or breach of or default under any material contractual obligation
of Borrower (with or without the giving of notice or the lapse of time or both),
(2) create in any other person a right or claim of termination or amendment of
any material contractual obligation of Borrower, or (3) require modification,
acceleration or cancellation of any material contractual obligation of Borrower,
and (iv) do not and will not result in the creation of any lien (or obligation
to create a lien) against any property, asset or business of Borrower; and

(c)          Borrower has duly executed and delivered this Note and this Note
constitutes the legal, valid and binding obligations Borrower, enforceable
against Borrower in accordance with the terms hereof, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws of general applicability relating to or affecting creditors’
rights and by general principles of equity.

4.            Events of Default. The following shall constitute “Events of
Default” with respect to this Note:

(a)          Borrower shall fail to pay the principal of, or interest on, this
Note when the same becomes due and payable in accordance with the terms hereof;

(b)          Any representation or warranty made by Borrower in Section 3 hereof
shall fail to be true and correct in all material respects or Borrower shall
default in the performance of any of its obligations under Section 4 hereof; or

(c)          Borrower makes a general assignment for the benefit of its
creditors or applies to any tribunal for the appointment of a trustee or
receiver of a substantial part of the assets of Borrower, or commences any
proceedings relating to Borrower under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debts, dissolution or other liquidation
law of any jurisdiction; or any such application is filed, or any such
proceedings are commenced against Borrower and Borrower indicates its consent to
such proceedings, or an order or decree is entered by a court of competent
jurisdiction appointing such trustee or receiver, or adjudicating Borrower
bankrupt or insolvent, or approving the petition in any such proceedings, and
such order or decree remains unstayed and in effect for ninety (90) days.



 

 

 

5.            Consequences of Event of Default. Upon the occurrence of any such
Event of Default and during the continuation thereof, the unpaid principal
balance of this Note and accrued and unpaid interest hereon shall become
immediately due and payable upon such occurrence without action by Lender and
Lender shall have all other rights and remedies provided by applicable law.
Lender shall have all of the rights and remedies of a secured party under the
UCC.

6.            Remedies are Cumulative. No failure on the part of Lender to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by Lender
or any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any right, power or remedy. The remedies herein
provided are cumulative and are not exclusive of any remedies provided by law,
in equity, or in other loan documents.

7.            Costs of Collection. In the event that this Note is not paid when
due, Borrower shall also pay or reimburse Lender for all reasonable costs and
expenses of collection, including, without limitation, reasonable attorneys’
fees.

8.            Default Interest Rate. Upon the occurrence of any Event of
Default, any principal balance remaining unpaid under this Note shall bear
interest at a rate per annum equal to two percent (2%) above the interest rate
otherwise applicable hereto.

9.            Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of North Carolina without regard to the
conflicts of law provisions thereof.

10.          Waiver. Borrower waives presentment for payment, demand, protest,
notice of dishonor, notice of protest, diligence on bringing suit against any
party hereto, and all defenses on the ground of any extension of the time of
payment that may be given by Lender to it. Borrower agrees not to assert against
Lender as a defense (legal or equitable), as a set-off, as a counterclaim, or
otherwise, any claims Borrower may have against any other party liable to Lender
for all or any part of the obligations under this Note. All rights of Borrower
hereunder, and all obligations of Borrower hereunder, shall be absolute and
unconditional, not discharged or impaired irrespective of (and regard less of
whether Borrower receives any notice of): (i) any lack of validity or
enforceability of any provision of this Note; (ii) any change in the time,
manner or place of payment or performance, or in any term, of all or any of the
obligations hereunder or any other amendment or waiver of or any consent to any
departure from any provision herein; or (iii) any release of or modifications to
or insufficiency, unenforceability or enforcement of the obligations of any
guarantor or other obligor. To the extent permitted by law, Borrower hereby
waives any rights under any valuation, stay, appraisement, extension or
redemption laws now existing or which may hereafter exist and any other
circumstance which might otherwise constitute a defense available to, or a
discharge of any party with respect to the obligations of Borrower hereunder.

11.          No Right of Set-Off. As of the date hereof, Borrower represents
that it has no claims or offsets against Lender in breach of contract, breach of
warranty, express or implied, negligence or for any other type of legal action
under this Note or otherwise.



 

 

 

12.          Subordination.

(a)          Lender agrees that the obligations represented by this Note shall
be in all respects subordinate in payment and junior in priority to all
indebtedness, liabilities and other obligations (collectively, the “Senior Debt”
and the holders of such Senior Debt, the “Senior Creditors”) owing under the
Senior Credit Agreement and the other agreements, instruments and documents
executed and delivered in connection therewith, as amended, modified or
increased (collectively, the “Senior Debt Documents”).

 

(b)          Until all Senior Debt shall have been paid in full in cash and all
commitments to advance Senior Debt have terminated, (i) no payment may be made
on this Note, whether of principal or interest or other obligations, at any time
that the “Effective Advance Rate” (as defined in the Senior Debt Documents)
exceeds 95% or an “Event of Default” (as defined in the Senior Debt Documents)
exists, (ii) the Lender shall not (A) take any action or exercise any remedy
against the Borrower under this Note (other than the imposition of the default
rate of interest as set forth herein); or (B) commence, or join with any other
creditor of the Borrower in commencing any insolvency or similar proceeding
against the Borrower (iii) the Lender waives all rights of subrogation,
reimbursement and any similar rights with respect to the indebtedness evidenced
by this Note and (iv) any and all liens and security interests of Lender in any
collateral shall be and hereby are subordinated for all purposes and in all
respects to the liens and security interests of the Senior Creditors in such
collateral, whether or not valid or perfected, regardless of the time, manner or
order of attachment, grant or perfection of any such liens and security
interests and regardless of any provision of the Uniform Commercial Code of any
jurisdiction or any other law or any other circumstance.

 

(c)          In case any funds shall be paid or delivered to the Lender in
violation hereof, such funds shall be held in trust by the Lender for, and paid
and delivered to, the Senior Creditors (in the form received, together with any
necessary endorsements) upon demand.

 

(d)          The priority of the Senior Debt (whether or not such amounts are
deemed allowable or recoverable) set forth above shall continue during any
insolvency, receivership, bankruptcy, dissolution, liquidation, or
reorganization proceeding, or in any other proceeding, whether voluntary or
involuntary, by or against the Borrower, under any bankruptcy or insolvency law
or laws.

 

(e)          The Lender expressly waives all notice of the acceptance by any
Senior Creditor of the subordination and other provisions of this Note.

 

Without limitation of the foregoing, the Senior Creditors (including, without
limitation, the Administrative Agent under the Senior Credit Agreement) are
express third party beneficiaries of the terms and conditions contained in this
Section 12 and shall be entitled to enforce such terms and conditions directly,
as if they were parties to this Note. Furthermore, until all Senior Debt shall
have been paid in full in cash and all commitments to advance Senior Debt have
terminated, this Section 12 may not be amended, restated, supplemented or
otherwise modified without the prior written consent of the Administrative Agent
and the Required Lenders (as defined in the Senior Credit Agreement).



 

 

 

 

13.          Notices. Any notice pursuant to this Note must be in writing and
will be deemed effectively given to another patty on the earliest of the date
(a) three (3) business days after such notice is sent by registered U.S. mail,
return receipt requested, (b) one (1) business day after receipt of confirmation
if such notice is sent by facsimile, (c) one (1) business day after delivery of
such notice into the custody and control of an overnight courier service for
next day delivery, (d) one (1) business day after delivery of such notice in
person and (e) such notice is received by that party; in each case to the
appropriate address below (or to such other address as a party may designate by
notice to the other party):

 

If to Borrower:

 

FlexShopper, LLC

2700 N. Military Trail, Suite 200

Boca Raton, FL 33431

Attn: Brad Bernstein

 

If to Lender:

 

___________________________

___________________________

___________________________

___________________________

14.          Severability. Any provision of this Note that is determined by any
court of competent jurisdiction to be invalid or unenforceable will not affect
the validity or enforceability of any other provision hereof or the invalid or
unenforceable provision in any other situation or in any other jurisdiction. Any
provision of this Note held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

15.          Counterparts. This Note may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Note constitutes the entire contract among the parties
relating to the subject matter hereof and supersedes any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this Note by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Note.



 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed, and
Lender has accepted this Note, as of the day and year first above written.

 

Borrower:

 

FLEXSHOPPER, LLC

 

 

By:

Name: Brad Bernstein

Title: CEO

 

 

 

ACCEPTED:

 

Lender:

 

_________________________

 

By: ______________________

Name: ____________________

Title: _____________________



 

 

 

 

Exhibit A to Subordinated Promissory Note

Advancement/Payment Schedule

Date Amount Advanced Principal Payment Principal Balance                        
                                       

 

 

 

 

 

